                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.1 Page 1 of 22



                                  1   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  2   Jasmine Behroozan, SBN 325761
                                  3   jasmine@wilshirelawfirm.com
                                      WILSHIRE LAW FIRM
                                  4   3055 Wilshire Blvd., 12th Floor
                                  5   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  6   Facsimile: (213) 381-9989
                                  7
                                      Attorney for Plaintiff and Proposed Class
                                  8
                                  9                        UNITED STATES DISTRICT COURT
                                 10               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                 11
                                 12
                                      JULISSA COTA, individually and on         CASE NO.: '20CV2382 H      BGS
                                      behalf all others similarly situated,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                       Plaintiff,                 CLASS ACTION COMPLAINT
                                 14                                               1. VIOLATIONS OF THE
                                            v.
                                                                                     AMERICANS WITH
                                 15                                                  DISABILITIES ACT OF 1990, 42
                                      FARGO COLONIAL LLC d/b/a
                                 16   NINE-TEN a California limited                  U.S.C. § 12181
                                      liability company; and DOES 1 to 10,        2. VIOLATIONS OF THE UNRUH
                                 17                                                  CIVIL RIGHTS ACT
                                      inclusive,
                                 18                                                  DEMAND FOR JURY TRIAL
                                                         Defendants.
                                 19
                                 20
                                 21         Plaintiff Julissa Cota (“Plaintiff”), individually and on behalf of all others
                                 22   similarly situated, brings this action based upon her personal knowledge as to
                                 23   herself and her own acts, and as to all other matters upon information and belief,
                                 24   based upon, inter alia, the investigations of her attorneys.
                                 25                              NATURE OF THE ACTION
                                 26         1.     Plaintiff is a visually impaired and legally blind person who requires
                                 27   screen reading software to read website content using her computer. Plaintiff uses
                                 28
                                                                    1
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.2 Page 2 of 22



                                  1   the terms “blind” or “visually impaired” to refer to all people with visual
                                  2   impairments who meet the legal definition of blindness in that they have a visual
                                  3   acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  4   meet this definition have limited vision. Others have no vision.
                                  5         2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  6   (hereafter “Class Members”), brings this Class Action to secure redress against
                                  7   Defendant Fargo Colonial LLC d/b/a Nine-Ten (hereinafter “Defendant”), and
                                  8   DOES 1-10, for its failure to design, construct, maintain, and operate its website to
                                  9   be fully and equally accessible to and independently usable by Plaintiff and other
                                 10   blind or visually impaired people. Defendant’s denial of full and equal access to its
                                 11   website, and therefore denial of its goods and services offered thereby and in
                                 12   conjunction with its physical location, is a violation of Plaintiff’s rights under the
3055 Wilshire Blvd, 12th Floor




                                      Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   (“UCRA”).
                                 15         3.     Because    Defendant’s     website,    https://www.nine-ten.com/     the
                                 16   (“Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 17   visually impaired consumers in violation of the ADA, Plaintiff seeks a permanent
                                 18   injunction to cause a change in Defendant’s corporate policies, practices, and
                                 19   procedures so that Defendant’s website will become and remain accessible to blind
                                 20   and visually impaired consumers.
                                 21                                     THE PARTIES
                                 22         4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 23   California, County of San Diego. Plaintiff is a legally blind, visually impaired
                                 24   handicapped person, and a member of a protected class of individuals under the
                                 25   ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 26   ADA set forth at 28 CFR §§ 36.101 et seq.
                                 27         5.     Defendant Fargo Colonial LLC d/b/a Nine-Ten is a California limited
                                 28   liability company, with its headquarters in San Diego, California. Defendant’s
                                                                              2
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.3 Page 3 of 22



                                  1   servers for the website are in the United States. Defendant conducts a large amount
                                  2   of its business in California. Defendant’s restaurant constitutes a place of public
                                  3   accommodation. Defendant’s restaurant provides to the public important goods and
                                  4   services. Defendant’s website provides access to Defendant’s evolving cuisine that
                                  5   emphasizes a farm-to-table philosophy and features the best of the harvest from
                                  6   local artisan farmers who select produce for the restaurant’s seasonal menus on a
                                  7   daily basis. Consumers can additionally access information about Defendant’s
                                  8   team, awards, accolades, press coverage, the eat and drink menu, and reservations
                                  9   for special events and private dining. The website also provides consumers the
                                 10   ability to view the Defendant’s photo gallery, contact information, directions to the
                                 11   restaurant, and the restaurant’s Facebook and Instagram pages.
                                 12         6.     Plaintiff is unaware of the true names, identities, and capacities of the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 14   complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 15   ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
                                 16   the Defendants sued herein as a DOE is legally responsible in some manner for the
                                 17   events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 18   proximately caused injuries and damages to Plaintiff as set forth below.
                                 19         7.     Defendant’s restaurant is a public accommodation within the
                                 20   definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 21         8.     The website https://www.nine-ten.com/, is a service, privilege, or
                                 22   advantage of Defendant’s goods, services, and location.
                                 23                            JURISDICTION AND VENUE
                                 24         9.     This Court has subject matter jurisdiction over the state law claims
                                 25   alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §
                                 26   1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5 million,
                                 27   exclusive of interest and costs; and (b) some of the class members are citizens of a
                                 28   state (California).
                                                                    3
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.4 Page 4 of 22



                                  1         10.     Defendant is subject to personal jurisdiction in this District. Defendant
                                  2   has been and is committing the acts or omissions alleged herein in the Southern
                                  3   District of California that caused injury, and violated rights prescribed by the ADA
                                  4   and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
                                  5   A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  6   in the Southern District of California. Specifically, on several separate occasions,
                                  7   Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  8   services of Defendant’s website in San Diego County. The access barriers Plaintiff
                                  9   has encountered on Defendant’s website has caused a denial of Plaintiff’s full and
                                 10   equal access multiple times in the past, and now deter Plaintiff on a regular basis
                                 11   from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                 12   encountered on Defendant’s website has impeded Plaintiff’s full and equal
3055 Wilshire Blvd, 12th Floor




                                      enjoyment of goods and services offered at Defendant’s brick-and mortar
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   restaurant.
                                 15         11.     This Court also has subject matter jurisdiction over this action pursuant
                                 16   to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
                                 17   III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 18         12.     This Court has personal jurisdiction over Defendant because it
                                 19   conducts and continues to conduct a substantial and significant amount of business
                                 20   in the State of California, San Diego County, and because Defendant’s offending
                                 21   website is available across California.
                                 22         13.     Venue is proper in the Southern District of California pursuant to 28
                                 23   U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 24   continues to conduct a substantial and significant amount of business in this District,
                                 25   Defendant is subject to personal jurisdiction in this District, and a substantial
                                 26   portion of the conduct complained of herein occurred in this District.
                                 27   ///
                                 28   ///
                                                                    4
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.5 Page 5 of 22



                                  1     THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  2         14.    The Internet has become a significant source of information, a portal,
                                  3   and a tool for conducting business, doing everyday activities such as shopping,
                                  4   learning, banking, researching, as well as many other activities for sighted, blind
                                  5   and visually impaired persons alike.
                                  6         15.    In today's tech-savvy world, blind and visually impaired people have
                                  7   the ability to access websites using keyboards in conjunction with screen access
                                  8   software that vocalizes the visual information found on a computer screen. This
                                  9   technology is known as screen reading software. Screen reading software is
                                 10   currently the only method a blind or visually impaired person may use to
                                 11   independently access the internet. Unless websites are designed to be read by
                                 12   screen reading software, blind and visually impaired persons are unable to fully
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   access websites, and the information, products, and services contained thereon.
                                 14         16.    Blind and visually impaired users of Windows operating system-
                                 15   enabled computers and devices have several screen reading software programs
                                 16   available to them. Some of these programs are available for purchase and other
                                 17   programs are available without the user having to purchase the program separately.
                                 18   Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 19   popular, separately purchased and downloaded screen reading software program
                                 20   available for a Windows computer.
                                 21         17.    For screen reading software to function, the information on a website
                                 22   must be capable of being rendered into text. If the website content is not capable
                                 23   of being rendered into text, the blind or visually impaired user is unable to access
                                 24   the same content available to sighted users.
                                 25         18.    The international website standards organization, the World Wide
                                 26   Web Consortium, known throughout the world as W3C, has published Success
                                 27   Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 28   hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                                                         5
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.6 Page 6 of 22



                                  1   accessible to blind and visually impaired people. These guidelines are adopted,
                                  2   implemented, and followed by most large business entities who want to ensure their
                                  3   websites are accessible to users of screen reading software programs. Though
                                  4   WCAG 2.1 has not been formally adopted as the standard for making websites
                                  5   accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  6   maintain, and provide a website that is accessible under the ADA to the public.
                                  7           19.   Within this context, the Ninth Circuit has recognized the viability of
                                  8   ADA claims against commercial website owners/operators with regard to the
                                  9   accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 10   55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 11   numerous courts that already recognized such application.
                                 12           20.   Each of Defendant’s violations of the Americans with Disabilities Act
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 14   Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 15   Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 16           21.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 17   equal access to their accommodations, facilities, and services.        A substantial
                                 18   motivating reason for Defendant to deny Plaintiff access was the perception of
                                 19   Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 20   substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 21   to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 22   in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 23   § 51.
                                 24           22.   Inaccessible or otherwise non-compliant websites pose significant
                                 25   access barriers to blind and visually impaired persons.           Common barriers
                                 26   encountered by blind and visually impaired persons include, but are not limited to,
                                 27   the following:
                                 28               a. A text equivalent for every non-text element is not provided;
                                                                              6
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.7 Page 7 of 22



                                  1              b. Title frames with text are not provided for identification and
                                  2                 navigation;
                                  3              c. Equivalent text is not provided when using scripts;
                                  4              d. Forms with the same information and functionality as for sighted
                                  5                 persons are not provided;
                                  6              e. Information about the meaning and structure of content is not
                                  7                 conveyed by more than the visual presentation of content;
                                  8              f. Text cannot be resized without assistive technology up to 200
                                  9                 percent without loss of content or functionality;
                                 10              g. If the content enforces a time limit, the user is not able to extend,
                                 11                 adjust or disable it;
                                 12              h. Web pages do not have titles that describe the topic or purpose;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13              i. The purpose of each link cannot be determined from the link text
                                 14                 alone or from the link text and its programmatically determined link
                                 15                 context;
                                 16              j. One or more keyboard operable user interface lacks a mode of
                                 17                 operation where the keyboard focus indicator is discernible;
                                 18              k. The default human language of each web page cannot be
                                 19                 programmatically determined;
                                 20              l. When a component receives focus, it may initiate a change in
                                 21                 context;
                                 22              m. Changing the setting of a user interface component may
                                 23                 automatically cause a change of context where the user has not been
                                 24                 advised before using the component;
                                 25              n. Labels or instructions are not provided when content requires user
                                 26                 input;
                                 27              o. In content which is implemented by using markup languages,
                                 28               elements do not have complete start and end tags, elements are not
                                                                         7
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.8 Page 8 of 22



                                  1                   nested according to their specifications, elements may contain
                                  2                   duplicate attributes and/or any IDs are not unique;
                                  3               p. Inaccessible Portable Document Format (PDFs); and
                                  4               q. The name and role of all User Interface elements cannot be
                                  5                   programmatically determined; items that can be set by the user
                                  6                   cannot be programmatically set; and/or notification of changes to
                                  7                   these items are not available to user agents, including assistive
                                  8                   technology.
                                  9                            FACTUAL BACKGROUND
                                 10         23.   Defendant offers the https://www.nine-ten.com/ website to the public.
                                 11   The website offers features which should allow all consumers to access the goods
                                 12   and services which Defendant offers in connection with its physical location. The
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   goods and services offered by Defendant include but are not limited to the
                                 14   following: a handpicked wine list, dinner menu, lunch menu, breakfast menu, and
                                 15   a weekend brunch menu. Defendant’s website also details the executive chef’s
                                 16   story and accomplishments; the plethora of awards and accolades received by the
                                 17   restaurant; positive press coverage; the myriad of rooms and packages available for
                                 18   special events and private dining experiences, contact information, directions, and
                                 19   hours of operation.
                                 20         24.   Based on information and belief, it is Defendant’s policy and practice
                                 21   to deny Plaintiff and Class Members, along with other blind or visually impaired
                                 22   users, access to Defendant’s website, and to therefore, specifically deny the goods
                                 23   and services that are offered and integrated within Defendant’s restaurant. Due to
                                 24   Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 25   and other visually impaired persons have been and are still being denied equal and
                                 26   full access to Defendant’s restaurant and a variety of other products and services
                                 27   offered to the public through Defendant’s Website.
                                 28
                                                                   8
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.9 Page 9 of 22



                                  1   DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  2      CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                  3         25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                  4   use a computer without the assistance of screen reading software. However,
                                  5   Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                  6   Mac’s VoiceOver and uses it to access the internet.            Plaintiff has visited
                                  7   https://www.nine-ten.com/ on several separate occasions using the JAWS and/or
                                  8   VoiceOver screen-readers.
                                  9         26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 10   encountered multiple access barriers which denied Plaintiff full and equal access to
                                 11   the facilities, goods, and services offered to the public and made available to the
                                 12   public on Defendant’s website. Due to the widespread access barriers Plaintiff and
3055 Wilshire Blvd, 12th Floor




                                      Class Members encountered on Defendant’s website, Plaintiff and Class Members
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   have been deterred, on a regular basis, from accessing Defendant’s website.
                                 15   Similarly, the access barriers Plaintiff has encountered on Defendant’s website has
                                 16   deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar
                                 17   restaurant location.
                                 18         27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 19   Members encountered multiple accessibility barriers for blind or visually impaired
                                 20   people that include, but are not limited to, the following:
                                 21                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 22                   is invisible code embedded beneath a graphic or image on a website
                                 23                   that is read to a user by a screen-reader. For graphics or images to
                                 24                   be fully accessible for screen-reader users, it requires that alt-text
                                 25                   be coded with each graphic or image so that screen reading
                                 26                   software can speak the alt-text to describe the graphic or image
                                 27                   where a sighted user would just see the graphic or image. Alt-text
                                 28                does not change the visual presentation, but instead a text box
                                                                         9
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.10 Page 10 of 22



                                  1                  shows when the cursor hovers over the graphic or image. The lack
                                  2                  of alt-text on graphics and images prevents screen-readers from
                                  3                  accurately vocalizing a description of the image or graphic. As a
                                  4                  result, Plaintiff and Class Members who are blind and visually
                                  5                  impaired customers are unable to access Defendant’s evolving
                                  6                  cuisine that emphasizes a farm-to-table philosophy and features the
                                  7                  best of the harvest from local artisan farmers who select produce
                                  8                  for the restaurant’s seasonal menus on a daily basis. Consumers
                                  9                  are additionally unable to access information about Defendant’s
                                 10                  team, awards, accolades, press coverage, the eat and drink menu,
                                 11                  and reservations for special events and private dining.
                                 12                  Furthermore, consumers are unable to use the website to view the
3055 Wilshire Blvd, 12th Floor




                                                     Defendant’s photo gallery, contact information, get directions to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14                  the restaurant, and socialize by connecting to the restaurant’s
                                 15                  Facebook and Instagram pages;
                                 16               b. Empty Links that contain No Text causing the function or purpose
                                 17                  of the link to not be presented to the user. This can introduce
                                 18                  confusion for keyboard and screen-reader users;
                                 19               c. Redundant Links where adjacent links go to the same URL address
                                 20                  which results in additional navigation and repetition for keyboard
                                 21                  and screen-reader users; and
                                 22               d. Linked Images missing alt-text, which causes problems if an image
                                 23                  within a link does not contain any descriptive text and that image
                                 24                  does not have alt-text. A screen reader then has no content to
                                 25                  present the user as to the function of the link, including information
                                 26                  or links for and contained in PDFs.
                                 27         28.   Recently in 2020, Plaintiff attempted to do business with Defendant
                                 28   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                                                              10
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.11 Page 11 of 22



                                  1   website.
                                  2         29.    Despite past and recent attempts to do business with Defendant on its
                                  3   website, the numerous access barriers contained on the website and encountered by
                                  4   Plaintiff, has denied Plaintiff full and equal access to Defendant’s website. Plaintiff
                                  5   and Class Members, as a result of the barriers on Defendant’s website, continue to
                                  6   be deterred on a regular basis from accessing Defendant’s website. Likewise, based
                                  7   on the numerous access barriers Plaintiff and Class Members have been deterred
                                  8   and impeded from the full and equal enjoyment of the goods, amenities, and
                                  9   services offered in Defendant’s restaurant location.
                                 10         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 11         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 12   visually impaired customers such as Plaintiff, who need a screen-reader, cannot
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   fully and equally use, or enjoy the facilities and services Defendant offers to the
                                 14   public on its website. The access barriers Plaintiff encountered have caused a denial
                                 15   of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
                                 16   basis from accessing the website.
                                 17         31.    These access barriers on the Defendant’s website have deterred the
                                 18   Plaintiff from visiting Defendant’s physical location, and enjoying them equal to
                                 19   sighted individuals because: Plaintiff was unable to find the location and hours of
                                 20   operation of Defendant’s restaurant on its website, preventing Plaintiff from visiting
                                 21   the location to view and purchase amenities and/or services. Plaintiff and Class
                                 22   Members intend to visit Defendant’s location in the near future if Plaintiff and Class
                                 23   Members could access Defendant’s website.
                                 24         32.    If the website were equally accessible to all, Plaintiff and Class
                                 25   Members could independently navigate the website and complete a desired
                                 26   transaction, as sighted individuals do.
                                 27         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 28   knowledge of the access barriers that makes these services inaccessible and
                                                                          11
                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.12 Page 12 of 22



                                  1   independently unusable by blind and visually impaired people.
                                  2         34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                  3   and Class Members who are visually impaired consumers with equal access to the
                                  4   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                  5   intentional discrimination, including, but not limited to, the following policies or
                                  6   practices: constructing and maintaining a website that is inaccessible to visually
                                  7   impaired individuals, including Plaintiff and Class Members; failing to construct
                                  8   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                  9   visually impaired individuals, including Plaintiff and Class Members; and failing to
                                 10   take actions to correct these access barriers in the face of substantial harm and
                                 11   discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 12   Members, as a member of a protected class.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         35.    The Defendant uses standards, criteria, or methods of administration
                                 14   that have the effect of discriminating or perpetuating the discrimination against
                                 15   others, as alleged herein.
                                 16         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 17   seeks in this action. In relevant part, the ADA requires:
                                 18                In the case of violations of … this title, injunctive relief shall
                                                   include an order to alter facilities to make such facilities readily
                                 19
                                                   accessible to and usable by individuals with disabilities ….
                                 20                Where appropriate, injunctive relief shall also include requiring
                                                   the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 21
                                 22         37.    Because Defendant’s website has never been equally accessible, and
                                 23   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 24   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 25   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring Defendant to
                                 26   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 27   with WCAG 2.1 guidelines for Defendant’s website.              The website must be
                                 28   accessible for individuals with disabilities who use desktop computers, laptops,
                                                                   12
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.13 Page 13 of 22



                                  1   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                  2   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                  3   Defendant’s employees and agents who develop the website on accessibility
                                  4   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                  5   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                  6   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                  7   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                  8   disclosed on the Defendant’s website, with contact information for users to report
                                  9   accessibility-related problems and require that any third-party vendors who
                                 10   participate on the Defendant’s website to be fully accessible to the disabled by
                                 11   conforming with WCAG 2.1.
                                 12         38.    If Defendant’s website were accessible, Plaintiff and Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   could independently access information about the address and hours of the
                                 14   restaurant’s location, goods, and services available for online booking.
                                 15         39.    Although Defendant may currently have centralized policies regarding
                                 16   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 17   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 18   and independently usable by, blind and other visually impaired consumers.
                                 19         40.    Defendant has, upon information and belief, invested substantial sums
                                 20   in developing and maintaining Defendant’s website, and Defendant has generated
                                 21   significant revenue from Defendant’s website. These amounts are far greater than
                                 22   the associated cost of making Defendant’s website equally accessible to visually
                                 23   impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 24   website, https://www.nine-ten.com/, and also encountered such barriers.
                                 25         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 26   be unable to independently use Defendant’s website, violating their rights.
                                 27   ///
                                 28
                                                                   13
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.14 Page 14 of 22



                                  1                          CLASS ACTION ALLEGATIONS
                                  2         42.    Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                  3   certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide
                                  4   Class is initially defined as follows:
                                  5                all legally blind individuals who have attempted to access
                                                   Defendant’s website by the use of a screen reading software
                                  6
                                                   during the applicable limitations period up to and including final
                                  7                judgment in this action.
                                  8         43.    The California Class is initially defined as follows:
                                  9                all legally blind individuals in the State of California who have
                                                   attempted to access Defendant’s website by the use of a screen
                                 10                reading software during the applicable limitations period up to
                                 11                and including final judgment in this action.
                                 12         44.    Excluded from each of the above Classes is Defendant, including any
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 14   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 15   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 16   excluded are the judge and court personnel in this case and any members of their
                                 17   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 18   discovery and further investigation reveal that the Classes should be expanded or
                                 19   otherwise modified.
                                 20         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 21   and may properly be maintained as a class action against Defendant under Rules
                                 22   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 23   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 24   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 25   in the Class. Based on the number of customers who have visited Defendant’s
                                 26   California restaurant, it is estimated that the Class is composed of more than 10,000
                                 27   persons. Furthermore, even if subclasses need to be created for these consumers,
                                 28   it is estimated that each subclass would have thousands of Members. The Members
                                                                                14
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.15 Page 15 of 22



                                  1   of the Class are so numerous that joinder of all Members is impracticable and the
                                  2   disposition of their claims in a class action rather than in individual actions will
                                  3   benefit the parties and the courts.
                                  4         46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                  5   claims of the Members of the Class as all Members of the Class are similarly
                                  6   affected by Defendant’s wrongful conduct, as detailed herein.
                                  7         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  8   the Members of the Class in that they have no interests antagonistic to those of the
                                  9   other Members of the Class. Plaintiff has retained experienced and competent
                                 10   counsel.
                                 11         48.    Superiority: A class action is superior to other available methods for
                                 12   the fair and efficient adjudication of this controversy. Since the damages sustained
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   by individual Class Members may be relatively small, the expense and burden of
                                 14   individual litigation makes it impracticable for the Members of the Class to
                                 15   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 16   adjudication of this controversy through a class action will avoid the potentially
                                 17   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 18   be no difficulty in the management of this action as a class action. If Class treatment
                                 19   of these claims were not available, Defendant would likely unfairly receive
                                 20   thousands of dollars or more in improper revenue.
                                 21         49.    Common Questions Predominate: Common questions of law and fact
                                 22   exist as to all Members of the Class and predominate over any questions solely
                                 23   affecting individual Members of the Class. Among the common questions of law
                                 24   and fact applicable to the Class are:
                                 25                    i. Whether Defendant’s website, https://www.nine-ten.com/, is
                                 26                       inaccessible to the visually impaired who use screen reading
                                 27                       software to access internet websites;
                                 28                ii. Whether Plaintiff and Class Members have been unable to
                                                                          15
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.16 Page 16 of 22



                                  1                       access https://www.nine-ten.com/ through the use of screen
                                  2                       reading software;
                                  3                  iii. Whether the deficiencies in Defendant’s website violate the
                                  4                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                  5                       seq.;
                                  6                  iv. Whether the deficiencies in Defendant’s website violate the
                                  7                       California Unruh Civil Rights Act, California Civil Code § 51
                                  8                       et seq.;
                                  9                   v. Whether, and to what extent, injunctive relief should be imposed
                                 10                       on Defendant to make https://www.nine-ten.com/ readily
                                 11                       accessible to and usable by visually impaired individuals;
                                 12                  vi. Whether Plaintiff and Class Members are entitled to recover
3055 Wilshire Blvd, 12th Floor




                                                          statutory damages with respect to Defendant’s wrongful
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14                       conduct; and
                                 15                  vii. Whether further legal and/or equitable relief should be granted
                                 16                       by the Court in this action.
                                 17         50.    The class is readily definable, and prosecution of this action as a Class
                                 18   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 19   difficulty which will be encountered in the management of this litigation which
                                 20   would preclude their maintenance of this matter as a Class action.
                                 21         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 22   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 23   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 24   injunctive or equitable relief with respect to the Class as a whole.
                                 25         52.    The prerequisites to maintaining a class action for injunctive relief or
                                 26   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 27   common to the Class predominate over any questions affecting only individual
                                 28   Members; and a class action is superior to other available methods for fairly and
                                                                             16
                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.17 Page 17 of 22



                                  1   efficiently adjudicating the controversy.
                                  2          53.    The prosecution of separate actions by Members of the Class would
                                  3   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                  4   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  5   interests of all Members of the Class, although certain Class Members are not
                                  6   parties to such actions.
                                  7          54.    Defendant’s conduct is generally applicable to the Class as a whole
                                  8   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                  9   whole. As such, Defendant’s systematic policies and practices make declaratory
                                 10   relief with respect to the Class as a whole appropriate.
                                 11                                        COUNT I
                                 12      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                U.S.C. § 12181 ET SEQ.
                                 14         (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 15          55.    Plaintiff alleges and incorporates herein by reference each and every
                                 16   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 17   set forth fully herein.
                                 18          56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 19   provides: “No individual shall be discriminated against on the basis of disability in
                                 20   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 21   advantages, or accommodations of any place of public accommodation by any
                                 22   person who owns, leases (or leases to), or operates a place of public
                                 23   accommodation.” 42 U.S.C. § 12182(a).
                                 24          57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 25   discrimination also includes, among other things: “a failure to make reasonable
                                 26   modifications in policies, practices, or procedures, when such modifications are
                                 27   necessary to afford such goods, services, facilities, privileges, advantages, or
                                 28   accommodations to individuals with disabilities, unless the entity can demonstrate
                                                                            17
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.18 Page 18 of 22



                                  1   that making such modifications would fundamentally alter the nature of such goods,
                                  2   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                  3   take such steps as may be necessary to ensure that no individual with a disability is
                                  4   excluded, denied services, segregated or otherwise treated differently than other
                                  5   individuals because of the absence of auxiliary aids and services, unless the entity
                                  6   can demonstrate that taking such steps would fundamentally alter the nature of the
                                  7   good, service, facility, privilege, advantage, or accommodation being offered or
                                  8   would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  9   accommodation shall take those steps that may be necessary to ensure that no
                                 10   individual with a disability is excluded, denied services, segregated or otherwise
                                 11   treated differently than other individuals because of the absence of auxiliary aids
                                 12   and services, unless the public accommodation can demonstrate that taking those
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   steps would fundamentally alter the nature of the goods, services, facilities,
                                 14   privileges, advantages, or accommodations being offered or would result in an
                                 15   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
                                 16   to be effective, auxiliary aids and services must be provided in accessible formats,
                                 17   in a timely manner, and in such a way as to protect the privacy and independence
                                 18   of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 19         58.    Defendant’s restaurant location is a “public accommodation” within
                                 20   the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars
                                 21   in revenue from the sale of its amenities and services, privileges, advantages, and
                                 22   accommodations in California through its location and related services, privileges,
                                 23   advantages, and accommodations and its Website, https://www.nine-ten.com/, is a
                                 24   service, privilege, advantage, and accommodation provided by Defendant that is
                                 25   inaccessible to customers who are visually impaired like Plaintiff.               This
                                 26   inaccessibility denies visually impaired customers full and equal enjoyment of and
                                 27   access to the facilities and services, privileges, advantages, and accommodations
                                 28   that Defendant made available to the non-disabled public. Defendant is violating
                                                                            18
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.19 Page 19 of 22



                                  1   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                  2   denies visually impaired customers the services, privileges, advantages, and
                                  3   accommodations provided by https://www.nine-ten.com/. These violations are
                                  4   ongoing.
                                  5          59.    Defendant’s actions constitute intentional discrimination against
                                  6   Plaintiff and Class Members on the basis of a disability in violation of the
                                  7   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  8   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  9   the website in this inaccessible form; and has failed to take adequate actions to
                                 10   correct these barriers even after being notified of the discrimination that such
                                 11   barriers cause.
                                 12          60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 14                                        COUNT II
                                 15      VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 16                              CIVIL CODE § 51 ET SEQ.
                                 17                     (On Behalf of Plaintiff and the California Class)
                                 18          61.    Plaintiff alleges and incorporates herein by reference each and every
                                 19   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 20   set forth fully herein.
                                 21          62.    Defendant’s location is a “business establishment” within the meaning
                                 22   of the California Civil Code § 51 et seq. Defendant generates millions of dollars in
                                 23   revenue from the sale of its services in California through its restaurant location and
                                 24   related services and https://www.nine-ten.com/ is a service provided by Defendant
                                 25   that is inaccessible to customers who are visually impaired like Plaintiff and Class
                                 26   Members. This inaccessibility denies visually impaired customers full and equal
                                 27   access to Defendant’s facilities and services that Defendant makes available to the
                                 28   non-disabled public. Defendant is violating the Unruh Civil Rights Act, California
                                                                             19
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.20 Page 20 of 22



                                  1   Civil Code § 51 et seq., in that Defendant is denying visually impaired customers
                                  2   the services provided by https://www.nine-ten.com/. These violations are ongoing.
                                  3         63.    Defendant’s actions constitute intentional discrimination against
                                  4   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  5   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  6   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  7   in this inaccessible form; and has failed to take adequate actions to correct these
                                  8   barriers even after being notified of the discrimination that such barriers cause.
                                  9         64.    Defendant is also violating the Unruh Civil Rights Act, California
                                 10   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 11   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 12   of the California Civil Code provides that a violation of the right of any individual
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 14         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 15   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 16   Members are entitled to injunctive relief remedying the discrimination.
                                 17         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 18   damages pursuant to California Civil Code § 52 for each and every offense.
                                 19         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 20   fees and costs.
                                 21         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 22   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 23   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 24   necessary to make https://www.nine-ten.com/ readily accessible to and usable by
                                 25   visually impaired individuals.
                                 26   ///
                                 27   ///
                                 28   ///
                                                                   20
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.21 Page 21 of 22



                                  1                               PRAYER FOR RELIEF
                                  2         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                  3   respectfully requests that the Court enter judgment in her favor and against
                                  4   Defendant as follows:
                                  5         A.    For an Order certifying the Nationwide Class and California Class as
                                  6               defined herein and appointing Plaintiff and her Counsel to represent
                                  7               the Nationwide Class and the California Class;
                                  8         B.    A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  9               12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 10               enjoining Defendant from violating the Unruh Civil Rights Act and
                                 11               ADA and requiring Defendant to take the steps necessary to make
                                 12               https://www.nine-ten.com/ readily accessible to and usable by visually
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               impaired individuals;
                                 14         C.    An award of statutory minimum damages of $4,000 per offense per
                                 15               person pursuant to section 52(a) of the California Civil Code;
                                 16         D.    For attorneys’ fees and expenses pursuant to California Civil Code
                                 17               §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 18         E.    For pre-judgment interest to the extent permitted by law;
                                 19         F.    For costs of suit; and
                                 20         G.    For such other and further relief as the Court deems just and proper.
                                 21   ///
                                 22   ///
                                 23   ///
                                 24   ///
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///
                                                                   21
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02382-H-BGS Document 1 Filed 12/07/20 PageID.22 Page 22 of 22



                                  1                             DEMAND FOR JURY TRIAL
                                  2         Plaintiff, on behalf of herself and all others similarly situated, hereby
                                  3   demands a jury trial for all claims so triable.
                                  4
                                  5
                                  6   Dated: December 07, 2020                          Respectfully Submitted,

                                  7
                                  8                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho, Esq.
                                  9                                                     WILSHIRE LAW FIRM
                                 10                                                     Attorney for Plaintiff and
                                                                                        Proposed Class
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                   22
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
